         Case 1:19-cv-00895-CJN Document 17 Filed 02/26/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                 )
 PROJECT SOUTH                                   )
                                                 )
 and                                             )
                                                 )
 RINA HERNANDEZ,                                 )              Civ. A. No. 19-0895 (CJN)
                                                 )
                Plaintiffs,                      )
                                                 )
        v.                                       )
                                                 )
                                                 )
 U.S. IMMIGRATION & CUSTOMS                      )
 ENFORCEMENT                                     )
                                                 )
 and                                             )
                                                 )
 U.S. CITIZENSHIP AND IMMIGRATION                )
 SERVICES,                                       )
                                                 )
                Defendants.                      )
                                                 )

                               STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties to the above-captioned action

hereby stipulate to the dismissal with prejudice of the above-captioned action against

Defendants.

       SO STIPULATED, this __25th____ day of February, 2020.


 /s/ R. Andrew Free                                   TIMOTHY J. SHEA
 ANDREW FREE D.D.C. Bar No. 59830                     D.C. Bar No. 437437
 LAW OFFICE OF R. ANDREW FREE                         United States Attorney
 P.O. BOX 90568
 Nashville, TN 37209                                  DANIEL F. VAN HORN
 Telephone: (844) 321-3221                            D.C. Bar No. 924092
 Email: andrew@immigrantcivilrights.com               Chief, Civil Division

 Attorney for Project South and Rina Hernandez
 Case 1:19-cv-00895-CJN Document 17 Filed 02/26/20 Page 2 of 2




                                       By: /s/ Michelle D. Jackson
                                       MICHELLE D. JACKSON , DC Bar 451914
                                       Assistant United States Attorney
                                       555 Fourth Street, N.W.
                                       Washington, D.C. 20530
                                       (202) 252-7230
                                       Michelle.D.Jackson@usdoj.gov
                                       Attorneys for Defendants



SO ORDERED, this _______ day of ___________________, 20___.



                                      ___________________________________
                                      CARL J. NICHOLS
                                      United States District Judge
